 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDPay Less Drug of Pendleton,Inc. and Retail ClerksUnion Local No. 1612,affiliated with Retail ClerksInternationalAssociation,AFL-CIO. Case 36-CA-2357April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon a charge filed on November 7, 1972, by Re-tailClerks Union Local No. 1612, affiliated with Re-tailClerks InternationalAssociation,AFL-CIO,herein called the Union, and duly served on Pay LessDrug of Pendleton, Inc., herein called the Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region19, issued a complaint on December 11, 1972, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding. ,With respect to the unfair labor practices, the com-plaint alleges in substance that on October 6, 1972,following a Board election in Case 36-RC-2895 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commencingon or about October 6, 1972, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnDecember 19, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On January 8, 1973, counsel for the General Coun-sel filed directly with the Board a Motion for Summa-ry Judgment. Subsequently, on January 16, 1973, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldOfftual notice istaken of the record in the representation proceeding,Case 36-RC 2895, as the term "record"isdefined in Secs 10268 and 10269(f) of the Board's Rules and Regulations,Series 8. as amended See L I Ihlecirosvstems,Inc,166 NLRB 938, enfd 388I-2d 683 (CA 4, 1968)Golden AgeBeverage(o,167 NLRB 151, enfd415 F 2d 26, 32 (C A 5,1969),IntertypeCo v Penello,269 r Supp 573 (D C Va , 1967).FullestCorp,164 NLRB378, cnfd 397 h 2d 91 (C A 7, 1968),Sec 9(d) of theNLRA.not be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent contendsthat by reason of the acts and conduct of the Unionprior to the election, the certification of the Unionwas invalid and that evidence sought by the Respon-dent in support of its objections to the election wasmade unavailable to it at the hearing on objections.We do not agree.A review of the entire record in Case 36-RC-2895reveals that an election conducted pursuant to a Stip-ulation for Certification Upon Consent Election re-sulted in a vote of 15 to 11 in favor of the Union.Respondent filed timely objections to conduct affect-ing the results of the election alleging that the Unionmade material misrepresentations of provisions ofwage stabilization laws and of various provisions of acontract with a sister corporation of the Respondent;that it sought information on wage rates and othermatters in a coercive and intimidating manner; andthat it made false statements regarding present em-ployee benefits and Respondent's practices and inten-tions.After an investigation, the Regional Directorfound that the issues could best be resolved by a hear-ing and issued a Report on Objections and Directionof Hearing. After a hearing in which all parties par-ticipated, the Hearing Officer issued his Report onObjections in which he found all of Respondent's ob-jections devoid of merit and recommended that theybe overruled in their entirety and that the Board issuea Certification of Representative.Thereafter Respondent filed timely exceptions totheHearing Officer's Report on Objections and asupporting brief in which, after reiterating the argu-ments raised in its objections, it argued that the hear-ing should be reopened to receive in evidencestatements from employees taken by a union repre-sentative, ostensibly to support possible unfair laborpractice charges. In its Decision and Certification ofRepresentative issued on October 6, 1972, the Boardadopted the findings, conclusions, and recommenda-tions of the Hearing Officer and certified the Union.In its Statement in Opposition to Motion for Summa-ry Judgment Respondent renews its contention madein the representation proceeding that it is entitled to203 NLRB No. 10 PAY LESS DRUG OF PENDLETONthe statements elicited from employees.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding. 2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondentis anOregon corporation which oper-ates a retail drug and variety store at Pendleton, Ore-gon.During the past year, Respondent, in theoperation of its Pendleton store, did a gross volume ofbusiness in excess of $500,000, and received goodsvalued in excess of $50,000 directly from points out-side the State of Oregon or from suppliers who ob-tained the goods directly from outside the State ofOregon.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABORORGANIZATION INVOLVEDRetailClerks Union Local No.1612, affiliated withRetail Clerks International Association,AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit297The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees of the Employer's 301 S. Main,Pendleton,Oregon store, excluding the storemanager, confidential employees, pharmacists,professional employees, guards and supervisorsas defined in the Act.2.The certificationOn April 27, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 19, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 6, 1972, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalOn or about October 12 and 24, 1972, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively withitasthe exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 12, 1972, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the representative for collective bargainingof all employeesin said unit.Accordingly, we find that the Respondent has,since October 12, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE2 SeePittsburgh Plate Glass Co v N L R B.3I3 U. S 146, 162 (1941).Rules and Regulationsof the Board. Secs 102 67(f) and 102.69(c)The activities of the Respondent set forthin sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a/ Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Pay Less Drug of Pendleton, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Retail Clerks Union Local No. 1612, affiliatedwith Retail Clerks International Association, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All employees of the Employer's 301 S. Main.Pendleton, Oregon, store, excluding the store manag-er, confidential employees, pharmacists, professionalemployees, guards, and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 6, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about October 12, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent,Pay LessDrug of Pendleton,Inc., Pendleton,Oregon, its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours,and other terms and condi-tions of employment with RetailClerks Union LocalNo. 1612,affiliated with RetailClerksInternationalAssociation,AFL-CIO,as the exclusive bargainingrepresentative of its employees in the following appro-priate unit:All employees of the Employer's 301 S. Main,Pendleton,Oregon store,excluding the storemanager,confidential employees,pharmacists,professional employees,guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours,and other termsand conditions of employment,and, if an under-standing is reached,embody such understanding in asigned agreement.(b) Post at its store in Pendleton,Oregon,copies ofthe attached notice marked "Appendix." 3Copies ofsaid notice, on forms providedby theRegional Direc-J In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading"Posted by Order of theNational LaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board " PAY LESS DRUG OF PENDLETON299tor for Region 19, after being duly signed byRespondent's representative, shall be posted by Re-spondent imniediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,upon request,bargain with the above-named Union,as the exclusive representative ofall employees in the bargaining unit describedbelow,with respect to rates of pay, wages,hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All employees of the Employer's 301 S. Main,Pendleton,Oregon store, excluding the storemanager,confidential employees,pharma-cists, professional employees,guards and su-pervisors as defined in the Act.DatedByWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local No. 1612, affiliated with Re-tailClerks International Association, AFL-CIO,as the exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.PAY LESS DRUG OF PENDLETON,Inc.(Employer)(Representative)(Title)This isan official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 310 Six Ten Broadway Building, 610SW. Broadway, Portland, Oregon 97205, Telephone503-221-3085.